Citation Nr: 0702157	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis media and 
externa.


REPRESENTATION

Appellant represented by :  Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2006, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The primary purpose of such remand 
was to permit the RO or AMC to obtain records from a treating 
physician which the veteran proffered he had submitted to the 
RO prior to its return of the case to the Board.  Following 
the completion of the actions requested, the case has since 
been returned to the Board for further review.  

Only the issues identified on the title page are before the 
Board at this time for review.  All other matters, to include 
any claim set forth as to the veteran's entitlement to 
service connection for tinnitus or a pulmonary disorder, are 
referred to the RO for consideration.  


FINDINGS OF FACT

1.  It is at least as likely as not that bilateral hearing 
loss of the veteran originated in service as a result of 
acoustic trauma to which he was exposed.  

2.  Otitis media or externa is not shown in service or for 
many years thereafter and no medical professional offers any 
finding or opinion linking the veteran's otitis media or 
externa to his period of military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 (2006).

2.  Otitis media or externa was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded by the Board in July 
2006.  All of the actions previously sought by the Board 
through its prior development request appear to have been 
completed in full as directed, and neither the veteran, nor 
his representative, contends otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claims for 
service connection, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the veteran was provided in the 
RO's letter of October 2002, its supplemental statement of 
the case of April 2006, and the AMC's correspondence of July 
2006.  The veteran was thereby notified that he should submit 
all pertinent evidence in his possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the October 2002 VCAA letter was issued prior 
to the initial RO decision in January 2004, and it is evident 
that the claim was readjudicated by VA after full VCAA 
notice, including that pertaining to Dingess-Hartman, was 
furnished.  See Supplemental Statement of the Case (SSOC) 
issued in November 2006; Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect). 

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains the veteran's service medical records, 
including those prepared at the service department facility 
in Long Beach, California.  It is also noted that the AMC on 
remand attempted to contact the veteran through its July 2006 
correspondence in an effort to obtain authorization from him 
for the release of the treatment records from a private 
attending physician, to which he failed to respond.  The 
record reflects that a VA medical examination has been 
afforded the veteran with respect to his service-connected 
otitis media and externa, with such examination having been 
comprehensive in scope.  As there is ample competent evidence 
of record to render an appellate decision, there is no duty 
to provide another examination or obtain further medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, it is found VA has satisfied its duties under 
the VCAA.

Analysis of the Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).



Bilateral Hearing Loss

The veteran's Department of Defense Form 214, Report of 
Separation from the Armed Forces of the Unites States, 
indicates his military occupational specialty was in the 
engineering and pump maintenance and repair areas.  On that 
basis, and the veteran's own credible testimony as to his 
performance of his inservice duties in areas subject to 
excessive noise levels and without ear protection, inservice 
acoustic trauma is conceded.  

Service medical records indicate that the veteran's hearing 
was 15/15 by the whispered voice test both at service 
entrance and at the time of his discharge from service.  
There is otherwise no indication within service medical 
records as to hearing loss of either ear.  

An audiological examination by VA in May 2003, as well as 
other audiological testing conducted during postservice 
years, denote the existence of hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  

This case turns on the question of which of two, 
contradictory opinions is more persuasive with respect to the 
etiology of the veteran's hearing loss.  One such opinion was 
offered by a VA physician in May 2003, wherein significant 
inservice noise exposure of the veteran was conceded and it 
was indicated that there was no way to know exactly how much 
hearing loss was due to inservice noise exposure.  That 
notwithstanding, the examiner found that it was more likely 
than not that by far the majority of the veteran's hearing 
loss was the result of childhood ear infections, based on the 
presence of a significant conductive hearing loss, which is 
not related to noise exposure; many years of postservice 
noise exposure; and the fact that hearing loss was not 
subjectively noted by the veteran when he left military 
service.  An opposing opinion is presented by a private 
treating physician who in April 2006 concluded that the 
veteran's bilateral neurosensory hearing loss was most likely 
caused by significant noise exposure he had in the U. S. 
Navy.  The veteran was noted to indicate that, despite having 
had childhood ear infections, no ear problem was noted at the 
time of service entrance, and that his postservice noise 
exposure had consisted of two years of work as a heavy engine 
mechanic, with the remaining years being spent as a truck 
driver with relatively insignificant noise exposure.  Also, 
the treating physician offered this comment about the 
veteran's postservice hearing loss and its effects:

The history of the noise that he was exposed to 
after leaving the
U. S. Navy, in my opinion, should not be 
responsible for the significant degree of hearing 
loss that he has.  I am sure that it has some 
effect, but the primary cause was his military 
service.  

Both opinions are in part based on history reported by the 
veteran and contrary, to the RO's conclusion, an adequate 
explanation or rationale for each is provided.  It, too, is 
not insignificant that the veteran rejected at least a 
portion of the history on which the VA examiner based his 
opinion, noting to his private physician and reiterated by 
him in RO hearing testimony that his postservice noise 
exposure was limited and not as widespread as had been 
reported by the VA physician.  On balance, neither opinion is 
more or less persuasive than the other, and that being the 
case, it is concluded by the undersigned that the evidence is 
in relative equipoise as to whether the veteran's hearing 
loss is the result of inservice acoustic trauma.  Inasmuch as 
the record clearly identifies the occurrence of inservice 
acoustic trauma and a hearing loss meeting the requisite VA 
criteria, any doubt is resolved in the veteran's favor and a 
grant of service connection for bilateral sensorineural 
hearing loss is found to be in order.  

Otitis Media and Externa

In oral and written testimony, including that set forth at an 
RO hearing in July 2005, the occurrence of childhood ear 
infections was noted, but also the existence of inservice 
earaches and ear infections.  Much treatment was noted to 
have been received during postservice years for chronic 
otitis.  

A medical examination at service entrance in February 1948 
was entirely negative for indicia of otitis media or externa, 
and, as such, the presumption of soundness at service 
entrance is for application.  38 U.S.C.A. § 1111 (West 2002).  
Such presumption is not overcome in this instance, as all 
service medical records of the veteran are wholly negative 
for complaints or findings regarding otitis media or externa 
prior to or during service.  Only after service was there any 
reference in the record to childhood ear infections which the 
veteran reported to one or more medical professionals.  

Medical data on file denote treatment, beginning in January 
2001, for otitis media and externa, some 49 years following 
the veteran's discharge from service.  While such treatment 
is noted to have continued through recent times, it is 
significant that no medical professional links by either 
finding or opinion the veteran's otitis media or externa to 
his period of military service or any event thereof.  The 
only medical professional to have addressed the nexus 
question was a VA physician who examined the veteran in May 
2003, with findings from clinical evaluation yielding 
pertinent diagnoses of a right retention pocket and recurrent 
inflammation due to severe scarring from childhood 
infections.  In the opinion of that VA physician, the 
veteran's otitis was related to childhood infections and not 
as a part of his military exposure, given that service 
medical records showed no active ear infection.  In the 
absence of competent medical evidence of a link between the 
veteran's active duty and the postservice development of 
otitis media and/or externa, there is no basis for a grant of 
service connection for otitis media or externa.  Hickson.  

The VA clinician who examined the veteran in May 2003 linked 
the veteran's current otitis to scarring secondary to 
childhood infections.  However, the disability at issue is an 
ear infection and it is clear from the record that such was 
first diagnosed and treated decades post-service.  The record 
is devoid of the underlying scarring or any type of ear 
disease prior to, during or subsequent to service until 
recent years.  Even assuming the existence of relevant ear 
disease prior to service, there is no medical evidence or 
competent opinion that supports a finding of in-service 
aggravation.  Thus, whatever ear disability the veteran may 
have had prior to going on active duty, it clearly and 
unmistakably was not aggravated during service as the service 
medical records are negative for any complaints or abnormal 
clinical findings indicative of an ear disorder, including an 
infection or scarring, and there is no post-service medical 
evidence or competent opinion to suggest in-service 
aggravation.  Under these circumstances, service connection 
is not warranted under the alternative theory of in-service 
aggravation of a preexisting disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; VAOPGCPREC 3-03; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Notice is taken that the veteran's own personal opinions and 
those of his spouse as to diagnosis or etiology are not 
competent evidence, since they, as lay persons untrained in 
the field of medical diagnostics and etiologies, are 
incompetent to offer opinions requiring specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As the preponderance of the evidence is against the veteran's 
claim for service connection for otitis media or externa on a 
direct incurrence basis, the benefit of the doubt doctrine is 
not for application and the claim must be denied.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Service connection for a bilateral sensorineural hearing loss 
is granted.  

Service connection for otitis media or externa is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


